MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) orders adopting and affirming an Immigration Judge’s order denying petitioners’ application for cancellation of removal.
Respondent has filed a motion to dismiss, in part, as to petitioner Francisca Cardenas Larios (A75-309-298), and motion for summary affirmance, in part, as to petitioners Sergio Arturo Cardenas Larios (A75-309-301) and Santiago Lopez Larios (A75-309-297).
We have reviewed petitioners’ opposition to the motion to dismiss the petition of Francisca Cardenas Larios (A75-309-298) and we conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the administrative record and petitioners’ filings in this matter demonstrates that Sergio Arturo Cardenas Larios (A75-309-301) and Santiago Lopez Larios (A75-309-297) have presented no evidence that they have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002). The BIA therefore correctly concluded that, as a matter of law, petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.